Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 1 of 11
           Case 1;18-mj-O9159-UA Document1 Filed 10/26/18
                                       1
                                                             pagezojjjujNAj
     Approved :                                                   -        I
                  EMIL J. BOVE III / JANE KIM
                  JASON A . RICHMAN / SAMUEL ADELSBERG
                  Assistant United States Attorneys
                         '
      Before: HONORABLE      SATHARINE H . PARKER          l 8 - 3 5 8 l -T O R R E S
                  United States Magistrate Judge
                  SouthernDistrictofNewYo                                  1g ..,
                                                                                t
                                                    COY LKIN T
      UNITED STATES OF AMERICA
                                                    Violations of 18 D.S .C .
                                                    $5 1716, 879, 844(d), (e),
      CESAR ALTIER I SAYOC,                         875,   111,    and   2

                              Defendant .           COUNTY OF O FFENSE :
                                                    NEW YORK
                                            X


      SOUTHCRN DISTR ICT OF NEW YORK , ss .:
                  DAVID BROWN, being duly sworn, deposes and says that he
      is a Special Agent with the Federal Bureau of Investigation
      (nFBI'*), and a member of the FBI's Joint Terrorism Task Force
      ('IJTTP''), and charges as follows:
                                      COUNT 0NE

                    (Interstate Transportation of an Explosive)
                1.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALT IER I SAYOC, the defendant ,
      transported and receivedy. and attempted to transport and receive,
      in interstate and foreign commercef an explosive with the knowledge
      and intent that it would be used to kill, injure, and intimidate
      individualsz and unlawfully to damage and destroy buildings,
      vehicles, and other real and personal property, to wit, SAYOC
      mailed approximately 13 packages containing improvised explosive
      devices (nIEDs'') to certain current and former U.S . Government
      officials, politicians, and others, including mailings across
      state lines .

             (Title 18, United States Code, Sections 844(d) and
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 2 of 11
           Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page2 Of11



                                     COUNT - 0

                          (Ill*gal G iling of Explosives)
                2.      In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly deposited for mailing and delivery, and knowingly caused
      to be delive'
                  red by mailp according to the direction thereon, and
      at a place at which it was directed to be received by the person
      to whom it was addressed, a thing declared nonmailable as defined
      in Title l8, United States Code, Section 1716(a), to Wit, the IEDS
      described in Count One, with intent to injure another and injure
      the mails and other property.

          (Title 18? United States Code, Sections 1716(j)(2) and 2.)
                                    COUNT TRQRR

        (Threats Against Former Presidents and Certain Other Persons)
                 3.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly and willfully threatened to kill and inflict bodily harm
      up on a former President and a m ember of the immed iate family o f a
      former President, to wit, SAYOC mailed an IED to former First Lady
      Hillary Clinton, who resides with her husband, former President
      William Jefferson Clinton.

              (Title       United States Code, Sections 879 and 2.)
                                     COUNT FouR

                       (Threatening Interstate èolOunications)
                 4.     In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly transmitted in interstate and foreign commerce a
      communication containing a threat to injure the person of another,
      to wit, SAYOC mailed the IEDS described in Count One, including
      multiple mailings with photographs of the target-recipient marked
      with a red ''X ''

            (Title l8, United States Code, Sections 875(c) and




                                         2
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 3 of 11
           Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page3 Of11



                                   COUNT FIVE

                         (Assaulting Foderai Officers)
                 5.   In or about October 2018, in the Southern Disirict
                                                                    1
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      with the intent to commit another felony, to wit, the charges set
      out in Counts One through Four of this Complaint, forcibly
      assaulted and intimidated any person who formerly served as a
      person designated in Title l8, United States Code, Section 1114,
      to wit SAYOC mailed the IEDS described in Count One to two former
      Presidents, a former Vice President, former Members of the U .S.
      Congress, and former Executive Branch employees.

       (Title 18, United States Code, Sections 11l(a), 1l1(b), and 2.)
                The bases for my knowledge and the foregoing charges
      are, in part, as follows:
                6.   I am a Special Agent with the FBI and a membqr of
      the FBI's NeW York-based JTTF, and I have been personally involved
      in the investigation of this matter. This affidavit is based in
      part upon my conversations with 1aw enforcement agents and other
      people, and my examination of reports and records . Because this
      affidavit is being submitted for the limited purpose of
      establishing probable cause, it does not include a11 of the facts
      that I have learned during the course of my investigation . Where
      the contents of documents and the actions, statements, and
      conversations of others are reported herein, they are reported in
      substance and in part, except where otherwise indicated.

                                     Overview

                7.   During the course of October 2018, as further
      detailed below, CESAR ALTIERI SAYOC, the defendant, mailed
      approximately 13 IEDS through U .S . mail to certain current and
      former U .S. Government officials, politicians, and others,
      including mallïngs across state lines.
                      a.   The intended targets of the defendant's IEDS
      included former President Barack Obama; former Vice President
      Joseph Biden; former Secretary of State, former Senator? f    r o rm er

      First Lady, and 2016 Presidential Candidate Hillary Clinton;
      form er Attorney General Eric Holder ; Congressperson Maxine Waters;
      Senator Cory Booker; former Director of the Central Intelligence
      Agency John Brennan; former Director of National Intelligence
      James Clapper; philanth ropist and billionaire George Soros; and
      actor and director Robert De N iro .

                                         3
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 4 of 11
           Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 4 of11



                     b . Each of the 13 IEDS was largely similar in
      design and construction; they each consisted of approximately six
      inches of PVC pipe, a small clock, a battery, wirink, and energetic
      material.l Certain of the mailings included photographs of the
      target-recipients marked with a red nX.''
                      c.   Each of the 13 IEDS was packaged in a tan-
      colored manila envelope lined With bubble wrap . Each was stamped
      with approximately six self-adhesive postage stamps each bearing
      a picture of an American flag. Each ehvelope listed a return
      sender of ''DEBBIE WASSERMAN SHULTZ'' at a particular address in
      Florida (uschultz Office-l'o . Each envelope misspelled nFlorida''
      in the Schultz Office-l return address as ''FLORIDS'' rather than
      ''FLORIDA Z' 7he return sender and the target-recipient listed on
      each envelope was typed in black ink on white paper .

                8.    As discussed below, based on initial analysis from
      the FBI laboratory in Quantico, Virginia (the ''FBI Lab'')? a latent
      fingerprint was detected on one of the envelopes containing an IED
      that was sent to Congressperson Waters and this fingerprint was
      identified to CESAR ALTIERI SAYOC, the defendant. In addition,
      there is a possible DNA association between a sample collected
      from a piece of the IED inside tWo of the envelopes containing
      IEDS and a sample previously collected from SA YOC .

                                ;AYOC'S T+rgpts
                9.   Based   on my review of publicly available
      information, I have learned the following, among other things:
                     a.   Barack Obama served as President of the United
      states from 2009 to 2017. One of former President Obama's mailing
      addresses is a Post Office Box located in Washington, D.C. (nobama
      Mailing Address-l'o .
                     b.   Hillary Clinton served as the First Lady of
      the United States from 1993 to 2001, a United States Senator from
      approximately 2001 to 2009, United States Secretary of State from
      approximately 2009 to 2013, and as a nominee for President of the
      United States in the 2016 Presidential Election. Clinton resides



        Based on my conversations with other 1aW enforcement officers
      and my training and experience, I understand energetic material to
      include explosives and m aterial that gives off heat and energy
      through a rap id exotherm ic reaction when initiated b y heat, shock,
      or friction .

                                        4
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 5 of 11
           Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 5 of11



      at, among other locations, an address in Chappaqua, New York, with
      her husband, former President William Jefferson Clinton, who
      served as President of the United States from 1993 to 2001
      (nclinton Residence-l'r).    Certain staff members for the Clinton
      family operate out of a residence located in Chappaqua, New aYork
      (nclinton Residence-z'').
                      c. Joseph Biden served as Vice President of the
      Unlted States from 2009 to 2017 under President Obama. From
      approximately 1973 to 2009, Vice President Biden was a member of
      the U .S. Senate. Former Vice President Biden resides at an address
      in Wilmington, Delaware (nbiden Residence-l'').
                      d.   Eric Holder served as the Xttorney General of
      the United States from approximately 2009 to 2015 under President
      Obama. He is currently employed as a partner of a certain 1aw
      firm, and is based out of the law firm's Washington, D.C. office
      (nHolder Office-l/').
                      e. Maxine Waters serves as a member of the U .S.
      House of Representatives. She has served as a Congressperson since
      1990. Congressperson Waters has two principal offices: one is
      located in Washington, D.C . (nWaters Office-l''), and one is located
      in Los Angelesr California CAWaters Office-2'').
                     f.   Cory Booker serves as a member of the U.S.
      Senate.   He has served as a Senator since 2013. One of Senator
      Booker's offices is located in Camden, New Jersey (nBooker Office-
      1'#')
                      g . .Kam ala Harris serves as a member of the D .S .
      Senate.   She has served as a Senator since 2017. ' One of Senator
      Harris's offices is located in Sacramento, California (nHarris
      Office-l'')                           '                  '
                      h.   John Brennan served aà Director of the Central
      Intelligence Agency C'CIA'') from approximately 2013 to 2017, under
      President Obama.

                     i.  James Clapper served as Director of National
      Intelligence from approximately 2010 to 2017, under President
      Obama .

                      j. George Soros is a prominent U .s.-based
      philanth ropist and bïllionaire .    Soros resides at, am ong other
      location s, an address in Katonah , New York (nsoros Residence-l'').


                                        5
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 6 of 11
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 6Of11




      Soros's former spouse resides at a second address in Katonahr New
      York (nsoros Residence-z'').
                     k.   Robert De Niro is an American actor, producer,
      and director. De Hiro is the co-founder of a film and television
      production company located at a particular address in New York,
      New York (nDe Niro Address-l'').
                        '
                          1.  Debbie Wasserman Schultz serves as a member of
      the   U .S .   Hou se of Representatives .    She has served as a
      Congressperson since 2005 . Copgressperson Schultz has an office
      at a partlcular location in Florida (nschultz Office-1'').
                                 SAYOC M aiis 13 IED S

                                  The Soros Package

                lO. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and. m y
      involvement in this investigation, I have learned the following,
      among other things:

                     a.   On or about October 22, 2018, a package
      containing an IED addressed to %'GEORGE SOROS'' was delivered via
      U.S. mail to Soros Residence-z (the ''Soros Package,'' and together
      with the other 12 packages described below, the nPackages'').
                       b.   The Soros Package consisted of a tan-colored
      manila envelope lined with bubble wrap . Approximately six self-
      adhesive postage stamps each bearing a picture of an American flag
      were stamped on the top right corner of the Soros Package. Each
      envelope listed a return sender of %ADEBBIE WA SSERMAN SHULTZ'' at
      Schultz Office-l.      Each envelope misspelled nFlorida'' in the
      Schultz Office-l return address as ''FLORIDS'' rather than
      %'FLORIDA .'' The return sender and the target-recipient listed on
      the Soros Package were typed in black ink on white paper. The
      return address for the Soros Package was Schultz Office-l.

                      c . The Soros Package was later received by
      p ersonnel at Soros Residence-l . Personnel at Soros Residence-l
      opened the pac kage and, upon id entifying what appeared to b e an
      IED, called 1aw enforcement authorities.

                     d.   On or about October 22, 2018, the FBI
      identified what appeared to be an IED inside the Soros Package.

                                           6
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 7 of 11
           Case 1:18-mj-O9159-UA Document1 Filed 10/26/18 Page 7of11



      The FBI's Special Agent Bomb Technicians, along with the
      Westchester Hazardous Device Unit, rendered safe the contents of
      the Soros Package. An initial examination of the contents of the
      Soros Package revealed what appeared to be PVC pipe: a cap? clock,
      battery, wires, and energetic material . Included in the Soros
      Package was a photograph of George Soros marked With a red nX .''

                              The Clin ton Package

                11. Based on my review of documents and records, my
      conversations with other law enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      October 23, 2018, a package containing an IED was delivered to
      Clinton Residence-z addressed to ''HILARY       gsicq CLINTON'' (the
      nClinton Package'').
                                TAe Ob>m= Package

                l2. Based on my review of documents and records, my
      conversations with othèr 1aw enforeement officersp and my
      involvement in this investigatlon, I have learned that on or about
      October 23, 2018, a package containing an IED was delivered to
      Obama Mailing Address-l, and it was addressed to ''BARRACK Esic)
      OBAMA'' (the %'Obama Package''). Included in the Obama Package was
      a photograph of President obama marked with a red nX .''

                               rhe Srennan Package

                l3. Based on my review of documents and records, my
      conversations with other law enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      October 24, 2018, a package containing an IED was delivered to
      ''TIME WARNER (CNN I'' at a certain address in Manhattanr New York
       CAManh4ttan Address-l''), and it was addressed to ''JOHN BRENAN''
       (sic) (the nBrennan Package'o . Included in the Brennan Package
      was a photograph of John Brennan marked with a red %%X.''

                               The Holder Package

                14. Based on my review of documents and records, my
      conversations with other law enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      October 24, 2018, a package containing an IED addressed to ''ERIC
      HIMPTON HOLDER'' at Holder Office-l Was returned to sender (the
      %'Holder Package'').
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 8 of 11
          Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page8 of11



                                 rhe Waters Paakages
                l5 .   Based on my review of docum ents and recordsr m y
     conversations With other laW enforcement officers, and ny
     involvement in this investigation, I have learned the following,
     anong other things:
                       a.   On   or   about   October 24/ 2018, a package
     containing an IED was delivered to Waters Office-l, and it was
     addressed to ''MAXIM (sic) WATERS'' (nWaters Package-l'').
                       b.   On    or about October     24, 2018, a   package
     containing an IED was delivered to Waters Office-z (nWaters
     Package-zp'' and together with 'hWaters Package-lr'' the ''Wqters
     Packages''). Waters Package-z was addressed to ''MAXIM Esicl WATERS''
     at Waters Office-z. Included in Waters Package-z was a photograph
     of Congressperson Waters marked with a red nX .''

                                 rhe Biden Packages

                l6. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned the following,
      among                        other                       things:

                      a.   On or about October 25, 2018, a package
      containing, an IED addressed to ''JOSEPH ROBINETTE BIDEN JR .'' Iat a
      certain assisted living facility was unsuccessfully delivered and
      recovered in Delaware oABiden Package-l'').
                     b . On or about October 25, 2018, a package
      contaihing an IED was unsuccessfully delivered to Biden Residence-
      1 (nBiden Package-z/'' and together with ''Biden Package-lr'' the
      nBiden Packagesv). Biden Package-z was addressed to ''JOSEPH BIDEN''
      at Biden Residence-l.
                                 The De Niro Package
                l7. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      october 25, 2018, a package containing an IED addressed to MROBERT
      DE NIRO'' was delivered to De Niro Address-l (the nDe Niro
      Package'').
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 9 of 11
           Case 1:l8-mj-09159-UA Document1 Filed 10/26/18 Page 9Of11



                               The sooker Package

                 18. Based on my review of documents and records, my
      conversations with other 1aw enforceMent officers, and my
      involvement in this investigation, I have learned that on or about
      October 26, 2018, a package containing an IED addressed to ''CORY
      BOOKER'' was recovered in the U.5. Postal Service's Royal Palm Mail
      Processing Center in Opa-Locka, Florida (the nBooker Package'').

                              rhe Czapp er Package

                19. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      October 26, 2018, a package addressed to A'JAMES ROBERT CLAPPER'' at
      Manhattan Address-l was recovered in Manhattan (the nClapper
      Package'o .
                               The Harris Package

                20. Based on my review of documents and records, my
      conversations with other 1aw enforeement officers, and my
      involvement in this investigation, I have learned that on or about
      October 26, 2018, a package addressed to ''KAMALIA HARRIS'' was
      recovered in Sacramento, California (the nHarris Package'').
                         r:e 13 Packages Taken Together
                21. The Packages--the Soros Package, the Clinton
      Package, the Obama Package, the Brennan Package, the Holder
      Package, Waters Package-l, Waters Package-z, Biden Package-l,
      Biden Package-z, the De Niro Package, the Booker Package, the
      Clapper Packagep and the Harris Package--are largely identïcal
      with respect to size and shape. In addition, approximately six
      self-adhesive American flag postage stamps are located on the top
      right corner of each of the Packagesp the return address for each
      of the Packages is the samez and the sender and target-recipient
      address labels on each of the Packages are substantially similar
      in terms of color, size, and font.

                         Latent Print and DNA Anàèysis
                 22 . Based on commun ications with personnel from the FBI
      Lab , I know, atong other things, that a latent fingerprint was
      detected on Waters Package-l and this fingerprint was identified
      to CESAR ALTIERI SAYOC, the defendant. According to the FBI'Lab,


                                        9
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 10 of 11
              Case 1:18-mj-O9159-UA Document1 Filed10/26/18 Page 10 Of11



       the    identification              has   been   through     the   appropriate   quality
       a ss u ra n c e m ea s ur e s .z

                      Based on communications with personnel from the FBI
       Lab, I know, among other things? that (a) there is a possible DNA
       association between a sample collected from a piece of the IED
       insidè Waters Package-l and a sample previously collected from
       CESAR ALTIERI SAYOC, the defendant, by the Florlda Department of
       Law Enforcement, (b) there is a possible DNA association between
       a sample collected from a piece of the IED inside the obama Packag'
                                                                         e
       and a sample collected from SAYOC by the Florida Department of Law
       Enforcepent? and (c) to this point, the FBI Lab has not identified
       any other possible matches on the evidence from the Packages that
       it has examined.

                                     The Routing of the Packages

                       24. Based on conversations with employees of the D.S.
       Postal Service, I know, among other things, that:

                       a.   Between on or about O ctober 18, 2018 and on or
       about October 20, 2018, the Cbama Package, the Clinton Packagep
       the De Niro Package, Waters Package-l, and Biden Package-l were
       routed through the U.S. Postal Service's Royal Palm Mail Processing
       Center in Opa-Locka, Florida (the nOpa-Locka Center'')                             1
                                                                                          '
                                                                                          I
                      b.   The county in which CESA R ALTIERI SAYOC , the
       defendant, resides is serviced by the Opa-Locka Center.

                                                SAYOC 'S Arre st

                       25. Based           on     my   conversations       with   other       y'aw
       enforcepent officers , I know that CESAR ALTIERI SAYOC, the
       defendant , was arrested on or about October 26, 2018, in Flotida,
       in the vicinity of his white van . The windows of SAYOC's van were
       covered with images lncluding images critical of CNN .       :




         Consistent with FB I policy , all latent fingerprint results are
       considered preliminary until an official FBI report is issued
       following technical and administrative review.
Case 1:18-mj-03581-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 11 of 11
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 11 Of11



                            SAYOC'S Sociai M edia Posts

                 26. Based on my review of publicly available
       information on Twitter, I know that there is an account With
       username nCesar Altierir'3 that contains the following, among
       other things :

                       a.   Various posts with misspellings consistent
       with the Packages, including nHilary'' rather than nHillary,''
       nShultz'' rather than nSchultz''; and

                      b . A post dated October 24, 2018--â.e., after
       the recovery of the Soros Package--that is critical of, among
       others, President Barack Obama and George Soros.
                 WHEREFORE deponent prays that CESAR ALTIERI SAYOC, I the
       defendant, be imprisoned, or bailed, as the case may be.




                                                                                     )
                                                                                     I
                                          Special Agent David Brown     '
                                          Federal Bureau of Investigation
                                          Joint Terrorism Task Force


       Sworn to before me this
       26th day of October 2018
                                    D
               .
                                             !
        f          .
                       1
                       j1
                        . >
                          jv . : ,
                                 .
                                 :       '
                                        ,.
                                                 *swornto beforemebyreliable electronicmeans
                                                 (FaceTime).
       HONQRABLE KATHARINE . PARK
       UN ITED STATES M G ISTR      DGE
       SOUTHERN DISTR ICT O F NEW YORK




       3 Based on my training and experience, as well as my review of law
       enforcement databases, I believe that SAYOC is the u ser of the
       ncesar Altieri'' Twitter account because (i) Altieri is SAYOC'S
      middle namep and (ii) the location of SAYOC'S last known residence
       in Aventura? Florida is proximate to the two locations listed in
       the account information for the nCesar Altieri'' Twitter account
        (Sunny Isle Beach and Hollywood, Florida).
